DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/11/2019 has been considered.
Claim Objection
Claim 4 is objection to for a grammatical error “the the”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 5, the phrase “the first fine pattern”, is not well defined, since it lacks antecedent basis.  Examiner has interpreted the phrase to mean “a first fine pattern”.
Regarding Claims 6-8 are indefinite since they depend directly or indirectly on claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondou et al., (hereinafter Kondou), U.S. Patent Application Publication 2018/0061551.
Regarding Claim 1, Kondou teaches, a coil component (Fig. 12) comprising: 
a body (11); 
a coil portion (13) embedded in the body; 
first and second external electrodes (12) spaced apart from each other, the first and second external electrodes being disposed on a first external surface of the body (lower surface, Fig. 12B) and connected to the coil portion; and 
an identification portion (22) in which a plurality of patterns spaced apart from one another are grouped and which is disposed on a second external surface of the body (upper surface, Fig. 12B) opposite the first external surface, 
wherein each of the plurality of patterns includes an insulating resin (“resin is used to form the marker portion 22” [0064]).  (Kondou: Figs. 1, 2, 5 and 12, para. [0064], [0075], [0076], [0083]).

Regarding Claim 9, Kondou further teaches, wherein the plurality of patterns comprise at least one of a circular cross-sectional shape (“circular shape” [0083]), a quadrangular cross-sectional shape, or a hexagonal cross-sectional shape.  (Kondou: Figs. 1, 2, 5 and 12, para. [0083]).
Regarding Claim 10, Kondou further teaches, further comprising: 
an internal insulating layer (ML1) embedded in the body, 
wherein the coil portion (C11-C17,13) is disposed on at least one surface of the internal insulating layer.  (Kondou: Figs. 2, para. [0067]).
Regarding Claim 12, Kondou teaches, a coil component (Fig. 12) comprising: 
a coil portion (13) enclosed in a body (11), the coil portion having a first connecting portion (connecting portions of Fig. 5) and a second connecting portion (connecting portions of Fig. 5); 
a first external electrode (12) and second external electrode (12) each having at least a portion disposed on a first external surface of the body (lower surface, Fig. 12B) connected respectively to the first and second connecting portions, the portions of the first and second external electrodes disposed on the first external surface being spaced apart from each other; 
an identification portion (22) comprising an insulating resin (“resin is used to form the marker portion 22” [0064]) disposed on a portion of a second external surface of the body (upper surface, Fig. 12B) different from the first external surface.  (Kondou: Figs. 1, 2, 5 and 12, para. [0064], [0075], [0076], [0083]).
Regarding Claim 16, Kondou further teaches, wherein the first external surface (lower surface, Fig. 12B) is a mounting surface for the coil component.  (Kondou: Fig. 12, para. [0083]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou, as applied to claim 1 and claim 5, respectively, in view of Ueda et al., (hereinafter Ueda), U.S. Patent Application Publication 2009/0237894.
Regarding Claim 2, Kondou is silent on the dimensions of the plurality of patterns. (Kondou: Figs. 1, 2, 5 and 12, para. [0064], [0075], [0076], [0083]).
Kondou does not explicitly teach, wherein the plurality of patterns have a width of 50 um or more.
However, Ueda teaches (Fig. 3), wherein the plurality of patterns have a width (L5) of 50 um or more (“65 um” [0028]).  (Ueda: Figs. 2-4, para. [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of patterns of Kondou to include the widths of the patterns of Ueda, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Figs. 2-4, para. [0029]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, the combination of Kondou in view of Ueda further teaches, wherein the plurality of patterns have a thickness of 4.5 um or more (Ueda: “has a structure in which gold of 1000 nm is laminated on titanium of 20 nm” [0029] i.e. 1.02 um), the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Figs. 2-4, para. [0029]).
Regarding Claim 4, the combination of Kondou in view of Ueda further teaches, wherein a distance between adjacent of [the] plurality of patterns is from 10 um to 30 um (Ueda: “one cross pattern in a center thereof having a minimum width L7 of 25 .mu.m and a maximum width L6 of 75 .mu.m. An interval is 50 .mu.m between each of the square patterns” [0028] teaches at least the cross pattern 10 to 30 um from adjacent patterns), the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Fig. 2, para. [0028], [0029]).
Regarding Claim 5, the combination of Kondou in view of Ueda further teaches, wherein the plurality of patterns comprises a first pattern (Ueda: “square patterns” [0027]), and a second pattern (Ueda: “rectangular patterns” [0027]) having a cross-sectional shape different from a cross-sectional shape of the first fine pattern, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Fig. 2, para. [0027], [0029]).
Regarding Claim 6, the combination of Kondou in view of Ueda further teaches, wherein a cross section of the first pattern is one of a circle, a quadrangle (Ueda: “square patterns” [0027]), or a hexagon, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Fig. 2, para. [0027], [0029]).
Regarding Claim 7, the combination of Kondou in view of Ueda further teaches, wherein the first pattern (Ueda: “square patterns” [0027], Fig. 2) is disposed to form a plurality of rows, 
wherein an entry of any one of the plurality of rows and an entry of another row of the plurality of rows are located together on a virtual single line segment between the entries, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Fig. 2, para. [0027], [0029]).
Regarding Claim 8, the combination of Kondou in view of Ueda further teaches, wherein the first pattern (Kondou: 22, Fig. 12A) is disposed to form a plurality of rows (Kondou: 22, three rows shown in Fig. 12A), 
wherein an entry (Kondou: 22, row 1, Fig. 12A) of any one of the plurality of rows and an entry of another row (Kondou: 22, row 2, Fig. 12A) of the plurality of rows are not located together on a virtual single line segment between the entries.  (Kondou: Fig. 12, para. [0083]).
Regarding Claim 13, similarly as claim 3, the combination of Kondou in view of Ueda further teaches, wherein the plurality of patterns have a thickness of 4.5 um or more (Ueda: “has a structure in which gold of 1000 nm is laminated on titanium of 20 nm” [0029] i.e. 1.02 um), the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Figs. 2-4, para. [0029]).
Regarding Claim 14, similarly as claim 6, the combination of Kondou in view of Ueda further teaches, wherein a cross section of the first pattern is one of a circle, a quadrangle (Ueda: “square patterns” [0027]), or a hexagon, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Fig. 2, para. [0027], [0029]).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou, as applied to claim 1 and claim 12, respectively, in view of Choi, U.S. Patent Application Publication 2016/0268038.
Regarding Claim 11, Kondou teaches is silent on an external insulating layer. (Kondou: Figs. 1, 2, 5 and 12, para. [0083]).
Kondou does not explicitly teach, further comprising: 
an external insulating layer surrounding the body and having openings corresponding to the first and second external electrodes, 
wherein the identification portion is disposed on the external insulating layer.
However, Choi, (Fig. 6) teaches, further comprising: 
an external insulating layer (60) surrounding the body and having openings corresponding to the first and second external electrodes (84, 85), 
wherein the identification portion (90) is disposed on the external insulating layer.  (Choi: Fig. 6, para. [0093], [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Kondou to include the external insulating layer of Choi, the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Choi: Fig. 6, para. [0118]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, Kondou is silent on coil layers disposed on opposing sides of an insulating layer. (Kondou: Figs. 1, 2, 5 and 12, para. [0083]).
Kondou does not explicitly teach, wherein the coil portion comprises an insulating layer, a first coil pattern disposed on a first side of the insulating layer and connected to the first connecting portion, a second coil pattern disposed on a second side of the insulating layer opposite the first side and connected to the second connecting portion, and a via penetrating the insulating layer and connecting the first coil pattern to the second coil pattern.
However, Choi, (Fig. 6) teaches, wherein the coil portion comprises an insulating layer (20), a first coil pattern (41) disposed on a first side of the insulating layer and connected to the first connecting portion (connection portion of 41), a second coil pattern (42) disposed on a second side of the insulating layer opposite the first side and connected to the second connecting portion (connection portion of 42), and a via (“electrically connected to each other through a via (not illustrated) penetrating through the insulating substrate 20” [0050]) penetrating the insulating layer and connecting the first coil pattern to the second coil pattern.  (Choi: Fig. 6, para. [0049], [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Kondou to include the external insulating layer of Choi, the motivation being to provide “a first coil pattern 41 formed on one surface of an insulating substrate 20 and a second coil pattern 42 formed on the opposing surface of the insulating substrate 20” [0049]).  (Choi: Fig. 6, para. [0049]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
6/01/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837